Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered June 10, 1987, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
We find that the trial court committed reversible error by submitting to the jury, over defense counsel’s objections, a verdict sheet which listed not only the crimes charged and the possible verdicts thereon (see, CPL 310.20 [2]), but also some of the elements of those charges (see, People v Nimmons, 72 NY2d 830; People v Testaverde, 143 AD2d 208; People v Gillispie, 144 AD2d 482). We note, moreover, that despite the overwhelming evidence of the defendant’s guilt, the error in submitting such a verdict sheet cannot be considered harmless (see, People v Brooks, 70 NY2d 896; People v Owens, 69 NY2d 585; People v Valle, 143 AD2d 160).
In light of the foregoing disposition, the defendant’s remaining contentions need not be addressed. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.